IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 140 MM 2015
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JASON KOKINDA,                              :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Application for Exercise of King’s Bench or

Extraordinary Jurisdiction, the Application to Recuse, the Application to Waive Service

Requirements, and the Application for Immediate Hearing are DENIED.